Title: To George Washington from Philip John Schuyler, 15 January 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany January 15th 1782
                  
                  Agreable to your Excellency’s order, in August last, Brigr Gen: Clinton left me a Guard, of one Serjeant one Corporal and Eleven privates, chiefly aged and Infirm men, he has lately ordered them to be reduced to a corporals guard.  It is now a notorious fact that three parties have been expressly sent from Canada to take or put me to death; Capt: Brownson lately returned from Canada, A Mr Sheppard of Tryon County, A Mr Miller of Saratoga, and others who have made communications to the commissioner for detecting conspiracies, all agree, that the British are determined to get me into their possession.  The Imprudence of the commissioner for expecting conspiracies to whom, in order to save a person employed by me, I was under the necessity of communicating some secret matters, and which have been divulged have rendered the Enemys inveteracy still greater.  And I am persuaded, that even with my former Guards, I shall run some risk, both in person, and property, and that without such an one, I must remove myself and family to a place of great security.  I have therefore to entreat Your Excellency the favor of an order to Gen. clinton to recompleat the Guard, as he left it In August last.
                  Yesterday I received advice that the people in the grants had generally assembled In town meetings, had declared their apprehensions that a communal intercourse prevailed between some of their people and the british, and  on an examination of the conduct of the suspected persons, and had by a great majority of the towns voted that a relinquishment should be made of their late extended claim both on the east & west.  The latter part of this Intelligence is this moment confirmed to me in such a manner that I have not a doubt remaining of its truth, and I have reason to believe that the former part is not without foundation.  With every wish which affection and Esteem can inspire I am My dear Sir Your Obedient Servant
                  
                     Ph: Schuyler
                     
                  
               